Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 1 of 14




                   Exhibit C
             Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 2 of 14




AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant



                                       UNITED STATES DISTRICT COURT
                                                                          f~he -



                 In the Matter of the Search of
                                                          Southern Dis~t,o

                                                                             )
                                                                                            w
                                                                                                              G
           (Briefly describe the property to be searched                     )
            or identify the person by name and address)                      )           Case No. S1 17 Cr. 548 (PAC)
                                                                             )   -   -   - - - - ~ - - - -_
                       See Attachment A
                                                                             )
                                                                             )

                                              SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         Southern          District of            New York
{identify the person or describe the property to be searched and give its location):

 See Attachment A

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the property
to be seized):

 See Attachment A


          The search and seizure are related to violation(s) of (insert statutory citations):
 Title 18, United States Code, Sections 401 _(contempt of court), 793 (unlawful disclosure of classified information); 1030 (unauthorized computer access),
 1503 (obstruction of justice), 1791 (smuggling contraband into a federal detention facility) and 2252A (illegal acts related to child pornography)

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
        YOU ARE COMMANDED to execute this warrant on or before                                October 15, 2018
                                                                                                         ·                (not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10 p.m.                   r.A at any time in the day or night as I find reasonable cause has been
                                                   established.
        Unless delayed notice is authorized below, you must give a copy ofthe\W(llry:''/llt lilld a receipt for the property
taken to the person from whom, or from whose premises, the property was taken,. dr leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the 'e_X(:\CUtion of the warra..it, must prepare an
inventory as r~quired by l~w and prompt~y return this warrant and inventory to the Clerk of!b.e Court,           11,,,.,,
    ~ Upon its return, this warrant and mventory shm-1-ld be filed und~r s~al ~y the Clerk of the Court. _I_YtL.      _ __
                                                                                                                                          USl)[J Initials

      ~ I fmd that immediate notification may have an adverse result listed,in 18 1.:/.S.C. § ,2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the IJerson_who, pr whose property, will be
searched or seized (check the appropriate box) 0for     30 days (not to exceed 30). · ·     .
                                                        Ountil, the facts justifying, the later specific date of


Date arid time issued:         (Jtluf.,._ \ lo!l 4/ 3    ~                               &,J,/.H'
                                                                     -----;+----~~--J,-1ud_g_e-•s-s-ig-n-at-ur_e_ _ _ _ _ _ _ _ __


City and state:       New York, NY                                                         The Honorable Paul A. Crotty, U.S.D.J.
                                                                                                             Printed name and title




                                                                                                                                            JAS_021135
            Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 3 of 14




 AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant (Page 2)


                                                                  Return
 Case No.:                           IDate and time warrant executed:          ICopy of warrant and inventory left with:
  S1 17 Cr. 548 (PAC)
 Inventory made in the presence of :

 Inventory of the property taken and name of any person(s) seized:




                                                               Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.



Date:
                                                                                     Executing officer's signature



                                                                                        Printed name and title




                                                                                                                     JAS_021136
     Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 4 of 14




                                           Attachment A

I.      Identification of Documents to Be Searched

        On October 3, 2018, law enforcement officers executed a search warrant at the

Metropolitan Correctional Center ("MCC") pursuant to a search warrant signed by the Court on

October 2, 2018 (the "MCC Search Warrant"). The MCC Search Warrant is attached hereto as

Exhibit A and is incorporated by reference, including the defined terms identified therein. Prior

to that search, MCC officials had removed approximately 300 documents from a cell formerly

inhabited by Joshua Adam Schulte (the "Schulte Cell Documents") and moved those documents

to an official office in the MCC. The Schulte Cell Documents are the subject of this warrant.

II.     Execution of the Warrant
                                                                   l.,
        Law enforcement agents are permitted to execute the search warrant at any time in the day

or night. Upon the execution of this warrant, notice will be provided at or as soon as possible after

the execution of the search.

III.    Items to Be Searched and Seized

        A.     Evidence, Fruits, and Instrumentalities of the Subject Offenses

        Pursuant to the process described below, the Schulte Cell Documents may be searched for

the seizure of the following evidence, fruits, and instrumentalities of: Title 18, United States Code,

Sections 401 (contempt of court); Title 18, United States Code, Section 793 (unlawful disclosure

of classified information); Title 18, United States Code, Section 1030 (unauthorized computer

access), Title 18, United States Code, Section 1503 (obstruction of justice), Title 18, United States

Code, Section 1791 (smuggling contraband into a federal detention facility) and Title 18, United

States Code, Section 2252A (illegal acts related to child pornography); as well as conspiracies and

attempts to violate these provisions and aiding and abetting these offenses (the "Subject

Offenses"):




                                                                                             JAS_021137
  Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 5 of 14




               a.       The Schulte Articles, which are already subject to seizure pursuant to the

MCC Search Warrant; ·

               b.       Any documents, including the JohnSmith Document, pertaining to the

smuggling in of the Contraband Cellphones and/or their use, which are already subject to seizure

pursuant to the MCC Search Warrant;

               c.       Any documents, including the Fake FBI Document, reflecting an attempt to

obstruct justice through the creation of false documents;

               d.       Any other documents that would be subject to seizure pursuant to the MCC

Search Warrant.

       B.      Wall Team Search Procedures

        1.     The Schulte Cell Documents will first be reviewed by law enforcement agents and

prosecutors who are not part of the prosecution team (the "Wall Team") to segregate out any

privileged documents.

       2.      The Wall Team will then turn over the remainder of the documents to the FBI case

agents involved in the prosecution who would review those documents for evidence of the Subject

Offenses, as described above.

       3.     All privileged documents and documents not subject to seizure pursuant to this

warrant will be returned to the MCC within 48 hours for delivery to Schulte pursuant to MCC

protocols.




                                                2




                                                                                         JAS_021138
Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 6 of 14




               EXHIBIT A




                                                           JAS_021139
              Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 7 of 14




  AO 93 (SDN2' Rev. 01/17) Search and Seizure Warrant



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Southern District of New York

                  In the Matter of the Search of
              (Briefly describe the property to be searched
               or identify the pers.o.n by name and address)
                                                                                )
                                                                                )
                                                                                )
                                                                                              18 MAG~)~.
                                                                                                  .      '
                                                                                                    (' ) FY7
                                                                                         Case No. S117 Cr. 548 (PAC)
                                                                                                                                                                                           .

                                                                                )
                          See Attachment A
                                                                                )
                                                                                )

                                                SEARCH AND SEIZURE WARRANT
 To:         Any authorized law enforcement officer

          An application by a federal law enforc.eme:nt officer or an attorney for the government requests the search
 of the following person 01· property located in the         Southern           District of           New York
 {identify the person oi· describe the property to be searched and give its location):

  See Attachment A

             'I11e person or property to be searched, described above, is believed to conceal (iden~ifj, the person or describe the property
to be seized};

  S.eeAttachment A


             The search and seizure are related to violation(s) of{insert statutory citations):
 Title 181 l)nited States Code, Sections 401 (contempt of court), 793 (unlawful disclosure of classllled infonnation); 1030 (unauthorized computer access), 1343
 (wi~e fraud), 1503 (obstruction ofiustice), 1791 (smuggling contraband into a federal detention facility) and 2252A (illegal acts related to child pornography)

             I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
             YOU .ARE COMMANDED to execute this warrant on or before                                                                       October 15, 2018
                                                                                                                                          (not to exce.ed 14 days)
       0 in the daytime 6:00 a,m. to 10 p.m.                    ref at any time in the day or night as I find reasonable c·ause has been
                                                    established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.                                                      , ' ' ' · ' 1 , •.
                                                                                                                          .           'i\              '     . '. ''
 .      Toe officer executing this warrant, or an officer present during the exem+ti6.rt 6f,i:b,71.yatta~r; ·tuust prepare an
inventory as r~quired by l~w and prompt~y return this warrant arid inventory to _t~~.. ~lerko;f the Coul't J~
    vf Upon its retum, this warrant and mventory shorild be filed unde1' seal hy 1ii~ r1edc oJ~e Cpurt., ·~.·.:. . :·""'·~:
                                                                                                                        · __
                                    •              •
                                                                                                       ;
                                                                                                       •     \
                                                                                                                 · . ··
                                                                                                                     {        I   '
                                                                                                                                      ·        ,
                                                                                                                                                   ·.  '
                                                                                                                                                                   ·   · US})tJ Initials
                                                                                                                                                                          ~   • ~ •




       ls1I find that :immediate notification may have an adverse result listed in ;J :{r.~,.c.'· §        8                              27;5 ·(eic!='itforitelay
of trial), and authorize the officer executing this warrant to delay notice to the p,e)c·ed:d w.µo,
searched or seized (check the appropriate box) ¢for     30 days (not to exceed JO).· ..                           i: .' ·:. or · · '                   wha,se prop¢t1,y, will be

                                                        • until, the facts justifying,           elater     speciyi.1: ~ate:of ·                                   -..,..,· ~ - - - - -
                                                                                                                                  , ,I    1~       \   ~   . ' \

Date and time issued:
                                 C>(()~
City and state:       _N_e_w_Y_o_rk~1 _N_Y_ _ _ __                                        The Honoraple Paul A. Crotty, U.S.D.J.
                                                                                                           Printedname and title




                                                                                                                                                                                JAS_021140
          Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 8 of 14




 A093 (SDNY llev. 01117) Search and SeiZJ!r(l Warrant (Page_2)

                                                                    Return
Case No.:                             I
                              Date rind time warrant exe¢.1:1ted:                l
                                                                                 Copy of warrant and inventory left with:
 S117 Cr. 548 (PAC)
Inven.tory ¢ade in the presence of:

Inventory of the property taken and U/llI!.e ofany person(s) seized:




                                                                 Certification


       I declare under penalfy of perjury that this mventory is conect and was returned along with the original wai±ant
totheCoUii:.                 ·       ·



Date: _ _ _ _ _ _ __
                                                                                      Executing officer's signature


                                                                                         Printed name a;1d title




                                                                                                                      JAS_021141
  Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 9 of 14




                                              Attachment A

  I.      Premis~ to pe Searched--Subject Premises

          The. premises to be searched (the "Subject Premises") is desqribed as follows, and includes .

  ail Iociced and closed containers found therein:

          The Subject Premises is particularly described as the 7 South Unit~ 7 North Unit, including
          the cells located in those units, and the Education Department's law library on the second
          floor of the building, 1oi;:::ated in .Mettbpol:itah Correotional Cente:t\ 150 Parl< Row, New
          York, New YOTk 10007.

  II.     Execution of the Watra)lt

          Law enforcement agents are permitted to execute the search warrant at anytime in the d.ay

  or night.. Upon the executfon of this warrant, notice will be provided at or as soon as poss1bfo .after
  the execution of th• search.

  ill.   Items to Be Searched and Seized

         A.      E:vide:iice; Fi'uits, and Instrumentalities of the Subject Offenses

         The items to be searched and/or s~ized from the Subject Pre.mises include the following

  evidence, frui~s, aud instrumentalities of; Title 18;. United States Code, Se•tio:o.s 401 (contempt of

.. court); Title 18; United States Code; Sectiol). 793 (unlawful disclosure of classified information);

 Title 18, United State$ Code, Section 1030 (unauthorizedooniputer access), Title 18, United States

  Code,_ Section 1343 (wire fi:aµ.d), Title 18, United States Code,. Section 1503 (obstruction of

 justice); Title.18, United .States Cod~, Section 1791 (smug$1ifig cotitraband ititQ a federal detention

 facility) and Title 18, United States Code, Section 2252A (illegal acts related to child

 pornography); as well as conspiracies     and attempts to violate these provisions. and. aiding and
 abetting these offenses, among other statutes (the '-Subject Offenses'');

         1.      A Samsung cellphoi;J.e with      JMEI   35707308444$432 and/or Serial Number

 R58J61 QOJCD (the "Schulte Cellphon,e").




                                                                                                 JAS_021142
Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 10 of 14




                                                                            1
         2.       An iPhone cellphone with I.MEI 358793052665161 ("iehone-1' );

         3.       An iPhone cellphone with IMEI 354444064445994 ('~iPhone-2t together with

 iPhone-1 and the Schulte Cellphone, the "Contraband Cellphones").

        4.        Evi,den¢"e pe;ttainingto the smuggling in of the Contraband Cellphones.

        5.       Evidence concerning the identity or location of,. and, co:nunl!llieationswith, any co-

 conspirators.

        6.       Any and all notes, documents, records, correspondence, or materials; in any ;format

. and medium (including, bl.j.t not limited to, envelopes, letters, papers, e-mail messages, chat logs

and electronic messages, other digital clata. files a:t1d web cache information, and handwritten

notes)~ pertaining to the unauthorized retention, gathering, and transmission of classifiep.

documents or materials, and the unauthorized removai and. retention of classified documents or

materials, artq., in particular, the documents bearing the following titles or desoriptio:n,s_:

                 a.     Article 1.: "Presumption ofinnocence: A petition for redress of grieyi:j.nces"

                 b.     AJ'ticle 2: "Presumpt.fon ofinnocence: A loss of citizenship''

                 c..    Arti:cle 3: "Ptesmnption of Innocence: Do you want to play:a game"

                 d.     Article 4: "Presumption oflrtnocence: Dete:p.tion is not punishm.eptH

                 e.     Article 5: 1'Presumption of Innocence: Innocent until proven Wealth3?'

                 f;     Article 6: ''Presumption of Innocence: Can you afford to be.accused?"

                 g.     Article 7; "Prcsuuipticm. ofInnocence: A proposed solution"

                 h.     Atticle. 8: ''Pteswn:ption ofltmoqe.nce: O;rigins"

                 L      Article 9: " ... unalienable Rights, that among these are Life, Liberty and

the pursuit of Happiness"




                                                    2




                                                                                                  JAS_021143
Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 11 of 14




               j.      Ha.filf'.vmt&J deSEfnent dated   DiI   a± al:JOJJt fame 7 2018 and titJed "IJnitea:-r.. /.:J<::fi

-States v. .foshuaAdam Sehults, 17 Cr 548 ~ A,.C)~ PR-0 g:g "BA±L AJ>l?UG6 TI-OH.'t_ 0)~

        7.     Evidence of the Subject Offenses on the Contraband Cellphones; including:

               a.      The phone numbers associated with the Contraband Cel~phones, as well as

call log information of phone numbers of incoming and outgoing, and missed or unanswered calls

to and from the Contraband Cellphones;

               b.      Address books and contact lists stored on the Contraband Cellphones or its

memory card(s);

               c.      Voicemail messages, opened or unopened, related to the Subject Offenses;

               d.     Evidence conceming the identity or location of the owner(s) or user(s) of

the Contraband Cellphones;

               e.     Evidence conceming the identity and/or location of the individual(s)

involved in the commission of the Subject Offenses;

               f.     Evidence of communications among, or concerning, participants .in or

witnesses to the commission of the Subject Offenses;

               g.     Contact information of co-conspirators and witnesses to the commission of

the Subject Offenses, including telephone numbers, email addresses, and identifiers for instant

messaging and social media accounts;

               h.     Text, data, "chats," MMS ("Multimedia Messaging Service") messages,

SMS ("Short Message Service") messages, FaceTime messages, and e~mail messages; a;ny

attachments to those messages, such as digital photographs and videos,, and any associated

information, such as the phone number or e-mail addtess from which the message was sent,

pertaining to the Subject Offenses;

               i.     Digital photographs and videos related to the Subject Offenses;
                                                3




                                                                                                    JAS_021144
Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 12 of 14




                      j.        Browsing history~ websites visit¢d, and internet searches conducted on the

Contraband Cellphones related to the Subject Offenses.

           8.          If law enforcement personnel seize the Contraband Cellphones, the personnel will

search the device within a teaso1;1able amo1,1Ut of time, not to exceed 60 days from the date of

execution of the warrant. If, after such a search has beert conducted, it is determined that a

computer or device contains any data listed in paragraphs z and 3, the Govetrunent will retain the

computer ot device. If it is determined that the computer(s) or device(s) are no lon;get necessary

to retrieve and preserve the data, and the ite111.s are not subjectto seizure pursuant to Fede:1:al Rule

of Criminal Procedure 4l(b), su.chmateria1s and/ot equipment will be returned within a reasonable

time. In any event, such materials and/or equipment shill be.returned n~ later than 60 days from

the exeC1;1;ti,on of this warrant; unless further application is made to the Couit.

       B.             Search and Seizure of Electronically Stored Information

        The items to be searched and seized from the Subject Premises. also inciude any cellphones

that may ·contain          auy electtonical1y stetted in:forrllati9n falling within the   categ?ries s~t forth in

Section III.A •of this Attachment above, inchidm.g, but not limited to, desktop and laptop

computers; disk drives, moderns, thumb drives, personal digitl:J-1 assistants, sm.art phones, digital

camer~s,        and   $cannei·s. The items tcr be searched and seized        from   the Subject Premises alsq

include:

        1.            Any items or records needed t• access the data stored on any seized or copied

computer devices or storage media, including b:u,t 1).ot limited td any physical keys, encryption

devices,. orrecords of login credentials, passwords, private encryption keys, or similar information.




                                                          4




                                                                                                         JAS_021145
Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 13 of 14




        i.        Any items or records that may facilitate a forensic examination of the computer

devices or storage media, including any hardware or software manuals or other information

concerning the configuration of the seized or copied computer devices or storage media.

        3.        Any evidence concerning the persons with access to, control over, or ownership of

the seized or copied compute1· devices or storage media.

        C.        Review of ESI

        Following seizure of any computer devices and storage media and/or the creation of

forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the natm:e of the ESI and the status of the investigation and ,

related proceediµgs, attomeys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) are authorized to review the ESI contained therein for infonnation responsive to the

warrant.

       In conducting this review, law enforcement personnel may use various techniques,

including but not limited to:

       •      surveying various file "directoriesn and the individual files they contain (analogous to

              looking at the outside of a file cabinet for the markings it contains and opening a drawer

             · believed to contain pertinent files);

              opening or cursorily reading the first few pages of such files in order to determine
                                                         11   11
       •

              their precise contents;

       •      scanning storage areas to discover and p9ssibly recover recently deleted files;

       •      scanning storage areas for deliberately hidden files;




                                                       5




                                                                                                 JAS_021146
Case 1:17-cr-00548-PAC Document 98-3 Filed 06/18/19 Page 14 of 14




     •   performing key word searches through all electronic storage a:re;:1.s to determine whether

         occ1JIT'e'i1ces oflanguage contained in such storage areas exist that are intimately :relate~

         to. the subject matter of the investigation; q11d

     •   making reasonable effotl:s to utilize coniput¢r search mt:thodology to search only for

         ftles, documents,· or other electronically stored inform:atioh Within the categories

         identified in this Attachment.




                                                6




                                                                                              JAS_021147
